DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 05/29/2020 is acknowledged. This amendment replaced the abstract, amended the specification and claims 1-12 and added claims 13-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the limitation of “an operating state” in line 5.  Claim 2, line 3 (dependent from claim 1) then refers to “an operating state”.  It is unclear whether the “operating state” in claim 2 is referring to the “operating state” in claim 1 or is a separate “operating state”.
Claim 3 recites the limitation "the latter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces the limitation of “a riding situation” in line 3.  Claim 9, line 7 (dependent from claim 1) then refers to “a riding situation”.  It is unclear whether the “riding situation” in claim 9 is referring to the “riding situation” in claim 1 or is a separate “riding situation”.
Claim 1 introduces the limitation of “a riding situation” in line 3.  Claim 10, line 2 (dependent from claim 1) then refers to “a riding situation”.  It is unclear whether the “riding situation” in claim 10 is referring to the “riding situation” in claim 1 or is a separate “riding situation”.
Claim 1 introduces the limitation of “a riding situation” in line 3.  Claim 12, line 1 (dependent from claim 1) then refers to “a riding situation”.  It is unclear whether the “riding situation” in claim 12 is referring to the “riding situation” in claim 1 or is a separate “riding situation”.
Claim 13 recites the limitation "the latter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger (WO 2017/041944 A1; Machine Translation of Description ‘MTD’; hereinafter ‘Kuttenberger 1’) in view of Kuttenberger (US 2019/0077396); hereinafter ‘Kuttenberger 2’.
With respect to claims 1 and 8, Kuttenberger 1 discloses a means for operating a motorcycle (Abstract), comprising: a steering device with a first and a second grip element (MTD paragraph 15-16), a sensor system (‘first sensor means’; MTD paragraph 16) for detecting a riding situation, which sensor system comprises a grip sensor (‘second sensor means’; MTD paragraphs 15-17) which is arranged in or on one of the grip elements and which is designed to, in an operating state of the means, detect external contact on the respective grip element and generate an associated grip measurement signal (‘second sensor means whether the driver has both hands on the handlebar grips’; MTD paragraphs 15-17, 26).  (Fig. 1, MTD paragraphs 12-40.)  Kuttenberger 1 discloses intervening the steering, braking or chassis control in a manner dependent on the riding situation and the grip measurement signal (MTD paragraphs 24-25, 29-32) but does not specifically disclose a steering actuator.  Kuttenberger 2 teaches of a steering actuator (paragraph 6) which is coupled to the steering device for the purposes of setting a steering angle with respect to a steering axis (paragraph 6), such that, in a manner dependent on the riding situation (‘emergency braking operation’; paragraph 6), a predetermined steering angle can be set at the steering device by way of the steering actuator (paragraphs 6, 13-14, claim 9).  (Fig. 1, paragraphs 4-15.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kuttenberger 2 into the invention of Kuttenberger 1 in order to appropriately adjust the steering angle in to protect the operator in the case of an emergency operation.  (Paragraphs 4-6, 11.)
With respect to claim 5, Kuttenberger 1, as modified, discloses the grip sensor is designed as a capacitive sensor (MTD paragraph 22).  (Fig. 1, MTD paragraphs 12-40.)  
With respect to claim 9, Kuttenberger 1, as modified, discloses determining external contact on the grip element by means of the grip sensor and generating an associated grip measurement signal (‘second sensor means whether the driver has both hands on the handlebar grips’; MTD paragraphs 15-17, 26), activating the steering actuator (taught by Kuttenberger 2) in a manner dependent on the grip measurement signal from the grip sensor (MTD paragraphs 24-25, 29-32), determining a riding situation by means of the sensor system of the motorcycle (‘first sensor means’; MTD paragraph 16), and controlling the steering device (8}-of the motorcycle by setting a predefined steering angle at the steering device by means of the steering actuator (taught by Kuttenberger 2) in a manner dependent on the riding situation and the grip measurement signal of the grip sensor (MTD paragraphs 24-25, 29-32).  (Fig. 1, MTD paragraphs 12-40.)  
With respect to claim 11, Kuttenberger 1, as modified, discloses the activation of the steering actuator (taught by Kuttenberger 2) and control of the steering device of the motorcycle (Abstract) is performed in a manner dependent on the grip measurement signal from the grip sensor (‘second sensor means’; MTD paragraphs 15-17) if no external contact on the grip element is determined (MTD paragraphs 15-40).  (Fig. 1, MTD paragraphs 12-40.)  
Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger 1 and Kuttenberger 2 as applied to claims 1 and 9 above, and further in view of Jacobsz Rosier et al. (US 2020/0130771; PCT filed 09/21/2017).
With respect to claims 2, 6 and 10, Kuttenberger 1, as modified, discloses a control device (MTD paragraph 27-28) which is coupled in terms of signal transmission to the steering actuator (taught by Kuttenberger 2), to the grip sensor (‘second sensor means’; MTD paragraphs 15-17) and which is configured to, in a manner dependent on a respective grip measurement signal (‘second sensor means’; MTD paragraphs 15-17), set a predetermined steering angle at the steering device by way of the steering actuator (taught by Kuttenberger 2) but is silent regarding a seat surface sensor.  Jacobsz Rosier et al. teaches of the sensor system furthermore comprises a seat surface sensor (26) which is assigned to a seat surface of the motorcycle (paragraph 117) and which is designed to, in an operating state of the means, detect a mass distribution on the seat surface and generate an associated seat measurement signal (paragraph 117) and adapt characteristics of the scooter such as vehicle dynamics in a manner dependent on the seat measurement signal (paragraph 117); a control device (120) which is coupled in terms of signal transmission to the seat surface sensor (26) and which is configured to, in a manner dependent on a seat measurement signal, adapt characteristics of the scooter such as vehicle dynamics in a manner dependent on the seat measurement signal (paragraph 117).  (Figs. 1-2, paragraphs 116-118.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Jacobsz Rosier et al. into the invention of Kuttenberger 1, as modified, in order to provide a safety enhancing feature for the driver.  (Paragraph 117.)
With respect to claim 14, Kuttenberger 1, as modified, discloses the activation of the steering actuator (taught by Kuttenberger 2) and control of the steering device of the motorcycle (Abstract) is performed in a manner dependent on the grip measurement signal from the grip sensor (‘second sensor means’; MTD paragraphs 15-17) if no external contact on the grip element is determined (MTD paragraphs 15-40).  (Fig. 1, MTD paragraphs 12-40.)  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger 1 and Kuttenberger 2 as applied to claim 1 above, and further in view of Kohls (US 2009/0198411).
With respect to claims 3-4, Kuttenberger 1, as modified, is silent regarding the type of steering actuator.  Khols teaches of the steering actuator (130) is designed as a linear actuator and is coupled to the steering device (fig. 2, 6) at a side arm of the latter (fig. 2, 6); or wherein the steering actuator (30) is arranged as a drive in a steering-head bearing (figs. 2-5) of the steering device (figs. 2-5).  (Figs. 1-6, paragraphs 15-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steering structure as described in Kohls into the invention of Kuttenberger 1, as modified, in order to provide a safety enhancing feature for the driver.  (Paragraph 2.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger 1 and Kuttenberger 2 as applied to claim 1 above, and further in view of Kim et al. (US 2017/0057542).
With respect to claim 7, Kuttenberger 1, as modified, is silent regarding a predefined steering angle can be set at the steering device by way of the steering actuator if the respective grip element is free from external contact.  Kim et al. teaches of a predefined steering angle can be set at the steering device by way of the steering actuator if the respective grip element is free from external contact (paragraphs 214-215) on a motorcycle (paragraph 58).  (Figs. 1-19C, paragraphs 182-222.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kim et al. into the invention of Kuttenberger 1, as modified, in order to provide a safety enhancing feature for the driver.  (Paragraph 215.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger 1, Kuttenberger 2 and Jacobsz Rosier et al., as applied to claims 1 and 9 above, and further in view of Liu (CN 1693106 A; Machine Translation of Description ‘MTD’).
With respect to claim 12, Kuttenberger 1, as modified, discloses controlling the steering device of the motorcycle by setting a predefined steering angle at the steering device by means of the steering actuator (taught by Kuttenberger 2 paragraphs 6, 13-14, claim 9) in a manner dependent on the grip measurement signal of the grip sensor (Kuttenberger 1 ‘second sensor means whether the driver has both hands on the handlebar grips’; MTD paragraphs 15-17, 26) but is silent regarding the determination of a riding situation comprises: determining an attentiveness of a rider of the motorcycle in a manner dependent on the grip measurement signal of the grip sensor, and the determined attentiveness of the rider.  Liu teaches of the determination of a riding situation comprises: determining an attentiveness of a rider of the motorcycle in a manner dependent on the grip measurement signal of the grip sensor, and the determined attentiveness of the rider (MTD paragraphs 13-4, 16, 35-36).  (Figs. 1-11, MTD paragraphs 8-45.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Liu into the invention of Kuttenberger 1, as modified, in order to effectively monitor motor vehicle driving, provide safe driving warnings, improve driving safety, and reduce accidents.  (MTD paragraph 8.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuttenberger 1, Kuttenberger 2 and Jacobsz Rosier et al., as applied to claims 1-2 above, and further in view of Kohls.
With respect to claim 13, Kuttenberger 1, as modified, is silent regarding the type of steering actuator.  Khols teaches of the steering actuator (130) is designed as a linear actuator and is coupled to the steering device (fig. 2, 6) at a side arm of the latter (fig. 2, 6).  (Figs. 1-6, paragraphs 15-35.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steering structure as described in Kohls into the invention of Kuttenberger 1, as modified, in order to provide a safety enhancing feature for the driver.  (Paragraph 2.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614